DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by EP2330447 to Yoon et al (Applicant’s submitted prior art).
 	Claim 1. An optical fiber, comprising: 
 	 a glass core 110 having a radius r1 and a relative refractive index Δ1; 
 	a glass cladding immediately surrounding the core, the cladding comprising:  
 	 an inner cladding 121 immediately surrounding the core and having a radius r2 and a relative refractive index Δ2;  
 	a trench 122 immediately surrounding the inner cladding and having a radius r3, relative refractive index Δ3 and a trench volume V3 with a magnitude | V3|; and  
4, and a relative refractive index Δ4 and defining a fiber diameter DF= 2 r4, and  

 	Δ1 > Δ2 > Δ4 > Δ3 (see fig. 1b);
 	0.005% ≤ Δ2 - Δ4 ≤ 0.05 % (fig. 1b, ¶0019-0020: the difference between the highest value of Δ2 with the lowest value preferably equal to or lower than 0.01%);
 	15 µm ≤ r2 ≤ 25 µm (¶0018: the radius of core is approximately 4.5µm, ¶0021: the thickness of inner layer can be 16 µm, therefore, r2 is about 20.5µm);
 	30 Δ% µm2 ≤ | V3| ≤ 80 Δ% µm2 (¶0022: thickness of trench is about 4.5 µm= 1.5 µm * 3 (see ¶0018 for radius of core), therefore the radius of trench is about 25 µm; according to Applicant’s V3 defined in ¶0035, |V3 |= |(Δ4 – Δ3 )|* (r32- r22)= 0.003 * (252 -20.52)≈62 Δ% µm2),

wherein:  
 	a mode field diameter (MFD) at a wavelength of 1310 nm in the range 9.0 µm < MFD < 9.5 µm (¶0054: 8.9 µm is cited, it has to be understood as an average some fibers will inevitably have a slightly larger MFD of 9.0 µm); and  at a wavelength of 1550 nm: a bend loss BL15 < 0.5 dB/turn for a 15 mm bend diameter, a bend loss BL20 < 0.2 dB/turn for a 20 mm bend diameter, and a bend loss BL30 < 0.005 dB/turn for a 30 mm bend diameter (¶0055: since a bend loss BL10 <0.005 dB/turn, Applicant’s claimed bend loss are inherently shown for the larger bend diameter because the bend loss at larger diameter will be lower than at 10 mm).  
 	Re claims 2-6 and 8, the similar rationale applies.  See above.
 	Re claims 7, 11, and 12, since Yoon’s device shows all the claimed limitation, the claimed characteristic is inherently shown by the device.
	Re claim 9, (¶0022: thickness of trench is about 4.5 µm= 1.5 µm * 3 (see ¶0018 for radius of core), therefore the radius of trench is about 25 µm; according to Applicant’s V3 defined in ¶0036, V2 = (Δ2 – Δ4)* (r22- r12), when r1 is 4.5µm, thickness of r2 is 5.8µm, V2≈ 0.001 * (10.32 -4.52)≈ 8.6 Δ% µm2).
 	Re claim 10, when r1 is 3µm, r2 is 8.8µm, r1/ r2 ≈ 0.34.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al in view of USPUB 2018/0026415 to Daniel et al.
 	Re claim 13, Young discloses every aspect of claimed invention except for the silica outer cladding, the inner cladding comprising one or more updopants selected from the group of updopants comprising: germania, titania, phosphorus and chlorine.  
 	Daniel shows in ¶0016 a general teaching of utilizing the silica outer cladding, the inner cladding comprising one or more updopants selected from the group of updopants comprising: germania, titania, phosphorus and chlorine.
It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Young’s device to include the silica outer cladding, the inner cladding comprising one or more updopants selected from the group of updopants comprising: germania, titania, phosphorus and chlorine as shown in Daniel’s reference for the purpose of providing optical fiber material with desired refractive indices as need.  It is clear this would improve the device.
 	Re claim 14, Young discloses every aspect of claimed invention except for the outer surface further comprising a non-glass protective coating on the outer surface that defines a coating diameter DC < 210 microns.   
 	Daniel shows in ¶0016 a general teaching of utilizing the various thickness of coating as needed (see ¶0022) with non-glass protective coating (see ¶0001).  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Young’s device to include the claimed coating as shown in Daniel’s device for the purpose of protecting the optical device.  It is clear this would improve the device.
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al in view of USPUB 2019/0227227 to Terruzzi et al.
 	Young discloses every aspect of claimed invention except for the calimed non-glass protective coating.
 	Terruzzi shows in ¶0003 a general teaching of utilizing the primary coating having a first elastic modulus immediately adjacent the outer surface of the outer cladding, and a secondary coating having a second elastic modulus immediately adjacent the primary coating, wherein the in situ elastic modulus of the primary coating is less than 1 MPa and the elastic modulus of the secondary coating is greater than 1200 MPa.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Young’s device to include the claimed primary and secondary coatings as shown in Terruzzi’s reference for the purpose of providing protecting the optical fiber from the external environment and resistence to physical handling forces.  It is clear this would improve the device.  Young and Terruzzi do not discloses the claimed range of thickness.   It would have been obvious to the ordinary skilled person in the art at the time the invention was made to the device to include the claimed thickness, since it has been held that prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 	Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al in view of USPUB 2017/0307814 to Tachibana et al.
 	Young discloses every aspect of claimed invention except for the claimed non-glass protective coating and the ink layer. 
 	Tachibana shows in ¶0068 a general teaching of utilizing the non-glass protective coating (resin layer having a thickness of 20 micron) and the ink layer having a thickness of 5 micron.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Young’s device to include the claimed coating and the ink layer as shown in Tachibana for the purpose of protecting and easily identifying the optical fiber.  It is clear this would improve the device. 
 	Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al.  
 	Young discloses every aspect of claimed invention except for the claimed range of DF or wire mesh microbend loss.   It would have been obvious to the ordinary skilled person in the art at the time the invention was made to the device to include the claimed DF or wire mesh microbend loss, since it has been held that prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN E KIM/Primary Examiner, Art Unit 2883